FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2017 Commission File Number: 001-12440 Enel Américas S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enel Américas S.A. Securities Registration Record No. 175 Santiago, 21 September, 2017 Ger. Gen. No. 18/2017 Mr. Carlos Pavez Tolosa Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’Higgins No. 1449 Santiago, Chile Ref. Communicating a SIGNIFICANT EVENT Dear Sir: In accordance with articles 9 and 10, paragraph 2 under Securities Market Law No. 18,045, and as established under General Norm No. 30 of the Superintendence, duly authorized I hereby inform you of the following significant event: On September 21, 2017, Enel Américas S.A. (the “Company”) paid R$ 389,575,000 (Brazilian reales), equivalent to US$ 125 million, in cash in relation to the capital increase in its Brazilian subsidiary Enel Brasil S.AAfter the capital increase, the participation of Enel Américas S.A. in Enel Brasil S.A. increased to 95.44% from 95.25%. This operation is part of the use of process raised in the capital increase of Enersis S.A., currently Enel Américas S.A., approved by the Extraordinary Shareholders’ Meeting held on December 20, 2012 that satisfactorily ended with 100% of the shares available subscribed in March, 2013, collecting Ch$1,121,458 (Chilean pesos) in cash. Sincerely yours, Luca D'Agnese Chief Executive Officer CcBanco Central de Chile (Central Bank of Chile) Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (Chile Electronic Stock Exchange) Bolsa de Corredores de Valparaíso (Valparaíso Stock Exchange) Banco Santander Santiago – Representantes Tenedores de Bonos (BondholdersRepresentative) Depósito Central de Valores (Central Securities Depositary) Comisión Clasificadora de Riesgos (Risk Classification Commission) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Enel Américas S.A. By: /s/ Luca D'Agnese Title: Chief Executive Officer Date:September 25, 2017
